19-36300-cgm            Doc 56       Filed 08/07/19 Entered 08/07/19 08:46:11                    Main Document
                                                  Pg 1 of 7



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                        )
    In re:                                                              )    Chapter 11
                                                                        )
    BARNEYS NEW YORK, INC., et al.,1                                    )    Case No. 19-36300 (CGM)
                                                                        )
                                       Debtors.                         )    (Joint Administration Requested)
                                                                        )

                   INTERIM ORDER (I) AUTHORIZING THE
                DEBTORS TO (A) PAY PREPETITION EMPLOYEE
                WAGES, SALARIES, OTHER COMPENSATION, AND
            REIMBURSABLE EMPLOYEE EXPENSES AND (B) CONTINUE
       EMPLOYEE BENEFITS PROGRAMS AND (II) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an interim order (this “Interim Order”), (a) authorizing,

but not directing, the Debtors to (i) pay certain prepetition employee wages, salaries, other

compensation, reimbursable employee expenses, and (ii) continue employee benefits programs in

the ordinary course, including payment of certain prepetition obligations related thereto, and

(b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated February 1, 2012; and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is: 575
      Fifth Avenue, New York, New York 10017.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-36300-cgm       Doc 56     Filed 08/07/19 Entered 08/07/19 08:46:11            Main Document
                                           Pg 2 of 7



and this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing

on the Motion were appropriate under the circumstances and no other notice need be provided;

and this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted on an interim basis as set forth herein.

       2.      The final hearing (the “Final Hearing”) on the Motion shall be held on

September 4, 2019, at 10:30 a.m., prevailing Eastern Time. Any objections or responses to entry

of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on

August 28, 2019, and shall be served on: (a) Barneys New York, Inc., 575 Fifth Avenue, New

York, New York 10017; Attn: Grace Fu; (b) proposed co-counsel to the Debtors, Kirkland & Ellis

LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Edward O. Sassower, P.C.,

Joshua A. Sussberg, P.C., and Gene Goldmintz, Kirkland & Ellis LLP, 300 North LaSalle Street,

Chicago, Illinois 60654, Attn: Chad J. Husnick, P.C. and W. Benjamin Winger, and Katten

Muchin Rosenman LLP, 575 Madison Avenue, New York, New York 10022, Attn: Steven J.

Reisman; (c) the United States Trustee, 11A Clinton Avenue, Room 620, Albany, New York

12207, Attn: Alicia Leonhard; (d) counsel to any statutory committee appointed in these chapter

11 cases; (e) counsel to the Prepetition ABL Agent, (x) Riemer & Braunstein LLP, 100 Cambridge

Street, Boston, Massachusetts 02114, Attn: Donald E. Rothman and (y) Riemer & Braunstein LLP,

Times Square Tower, Seven Times Square, Suite 2506, New York, New York 10036, Attn: Steven

E. Fox; (f) counsel to the Term Loan Agent, Choate Hall & Stewart LLP, Two International Place,
19-36300-cgm        Doc 56    Filed 08/07/19 Entered 08/07/19 08:46:11           Main Document
                                           Pg 3 of 7



Boston, Massachusetts 02110, Attn: Kevin J. Simard and Mark Silva; (g) counsel to the DIP Agent

and the DIP Lenders, Jones Day, 250 Vesey Street, New York, New York 10281, Attn: Sidney P.

Levinson, Michael Schneidereit, and Jeremy Evans; and (h) counsel to TPG Specialty Lending,

Inc., Schulte Roth & Zabel, 919 Third Avenue, New York, NY 10022, Attn: Adam Harris, Esq.,

Kristine Manoukian, Esq. and Kelly V. Knight, Esq. In the event no objections to entry of a final

order on the Motion are timely received, this Court may enter such final order without need for the

Final Hearing.

       3.        The Debtors are authorized, but not directed, to continue the Employee

Compensation and Benefits and to honor and pay, in the ordinary course and in accordance with

the Debtors’ prepetition policies and prepetition practices, any obligations on account of the

Employee Compensation and Benefits, irrespective of whether such obligations arose prepetition

or postpetition.

       4.        Nothing herein shall be deemed to authorize the payment of any prepetition

amounts above the statutory cap imposed by section 507(a)(4) and (a)(5) of the Bankruptcy Code

with respect to prepetition amounts owed on account of the Employee Compensation and Benefits

obligations, except upon further order of this Court.

       5.        Nothing herein shall be deemed to (a) authorize the payment of any amounts which

are subject to section 503(c) of the Bankruptcy Code, or (b) authorize the Debtors to cash out

unpaid vacation/leave time upon termination of an Employee, unless applicable state law or

Collective Bargaining Agreement requires such payment; provided that nothing in this Interim

Order shall prejudice the Debtors’ ability to seek approval of relief pursuant to section 503(c) of

the Bankruptcy Code at a later time.
 19-36300-cgm       Doc 56    Filed 08/07/19 Entered 08/07/19 08:46:11             Main Document
                                           Pg 4 of 7



        6.      The Debtors shall not make any non-ordinary course bonus, incentive, or severance

 payments to their Employees or any Insiders (as such term is defined in section 101(31) of the

 Bankruptcy Code and with such caveats as were stated upon record of the hearing held on

 August 6, 2019) without further order of this Court. For the avoidance of doubt, no bonus,

 incentive, or severance payments shall be made to any Insider without further order of this Court.

        7.      Pursuant to section 362(d) of the Bankruptcy Code, Employees are authorized to

 proceed with their claims under the Workers’ Compensation Program in the appropriate judicial

 or administrative forum and the Debtors are authorized, but not directed, to continue the Workers’

 Compensation Program and pay all prepetition amounts relating thereto in the ordinary course.

 This modification of the automatic stay pertains solely to claims under the Workers’ Compensation

 Program.

        8.      The Debtors are authorized, but not directed, to forward any unpaid amounts on

 account of Deductions or Payroll Taxes to the appropriate third-party recipients or taxing

 authorities in accordance with the Debtors’ prepetition policies and practices.

        9.      The Debtors are authorized, but not directed, to pay costs and expenses incidental

 to payment of the Employee Compensation and Benefits obligations, including all administrative

 and processing costs and payments to outside professionals.

        10.     Notwithstanding the relief granted herein, the Debtors are not seeking to pay any

 amounts on account of the Annual Incentives Program on an interim basis.

        11.     The Credit Card Incentives Program is approved only with regard to participating

 Employees at the store manager level or below.

       12.      Nothing contained herein is intended or should be construed to create an

administrative priority claim on account of the Employee Compensation and Benefits obligations.




                                                  4
19-36300-cgm       Doc 56     Filed 08/07/19 Entered 08/07/19 08:46:11             Main Document
                                           Pg 5 of 7



       13.     Nothing in this Interim Order authorizes the Debtors to accelerate any payments

not otherwise due prior to the date of the Final Hearing.

       14.     Notwithstanding the relief granted in this Interim Order and any actions taken

pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

validity, priority, or amount of any particular claim against a Debtor entity; (b) a waiver of the

Debtors’ or any other party-in-interest’s right to dispute any particular claim on any grounds; (c) a

promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Interim Order or the Motion; (e) a request

or authorization to assume any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) a waiver or limitation of the Debtors’ or any other party-in-interest’s rights

under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors or any

other party-in-interest that any liens (contractual, common law, statutory, or otherwise) satisfied

pursuant to this Interim Order are valid and the Debtors and all other parties-in-interest expressly

reserve their rights to contest the extent, validity, or perfection or to seek avoidance of all such

liens. Any payment made pursuant to this Interim Order should not be construed as an admission

as to the validity, priority, or amount of any particular claim or a waiver of the Debtors’ or any

other party-in-interest’s rights to subsequently dispute such claim.

       15.     The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely on

the Debtors’ designation of any particular check or electronic payment request as approved by this
19-36300-cgm       Doc 56     Filed 08/07/19 Entered 08/07/19 08:46:11            Main Document
                                           Pg 6 of 7



Interim Order without any duty of further inquiry and without liability for following the Debtors’

instructions.

       16.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with any prepetition amounts owed to their Employees.

       17.      Notwithstanding the relief granted in this Interim Order, any payment made by the

Debtors pursuant to the authority granted herein, or authorizations contained hereunder, shall be

subject to and in compliance with any orders entered by the Court approving the Debtors’ entry

into any postpetition debtor in possession financing facility and any budget in connection therewith

and/or authorizing the Debtors’ use of cash collateral and any budget in connection therewith. To

the extent there is any inconsistency between such orders and any action taken or proposed to be

taken hereunder, the terms of such orders and budgets shall control.

       18.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       19.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       20.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

Order are immediately effective and enforceable upon its entry.

       21.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.
19-36300-cgm      Doc 56     Filed 08/07/19 Entered 08/07/19 08:46:11             Main Document
                                          Pg 7 of 7



       22.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Interim Order.




                                                              /s/ Cecelia G. Morris
                                                              _______________________
Dated: August 7, 2019
                                                              Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                              Chief U.S. Bankruptcy Judge
